Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and declaration evidence provided by the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The declaration is addressed after the rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. WO 2017/057376, in view of Suzuki et al. 20150072273.
Nozawa et al. WO 2017/057376  (US 20180149961 used in lieu of machine translation) in example 5, describes a SiN (43:57) film which treated as in example 1 by surface oxidation by heating in a furnace at 450 degrees C in air for 1 hour to reduce stress and to form an oxide layer, followed by coating with a light shielding layer of CrON to form a mask blank which was then processed to form a phase shift mask (WO at [0113-0117, 0088], US at [0145-0150,0120]). The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 450 degrees C for 1 hour.
Suzuki et al. 20150072273 [0005,0009,0013,0014,0116-0120] teaches that after heating a light semi-transmissive (phase shifting) film including silicon and nitrogen, forcibly cooling it is known to reduce in-plane variation in optical properties [0005].  This cooling is performed by introducing a coolant into the furnace [0116]. 
It would have been obvious to modify the formation of the mask taught in Nozawa et al. WO 2017/057376 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.
The rejection is maintained for the same reasons as articulated after Nozawa et al.  and the combination of Inazuki et al. 20160291453 and Suzuki et al. 20150072273
In the declaration of Hitoshi MEADA, it is clear that without forced cooling the slope of the silicon secondary ion intensity of the prior art references are outside the scope of the claims.  This warrants the withdrawn of the 102 rejections of the previous office action. 
Additionally, the use of heating for 6 hours is shown to reduce the slope of the silicon secondary ion intensity more than heating similarly for only an hour.  For this reasons, the rejection based upon the combination with a Inazuki reference with Suzuki et al. 20150072273 are withdrawn. 
	The data does not establish that the photomasks produced by the combination of the annealing of Nozawa et al. WO 2017/057376 with the forced cooling of Suzuki et al. 20150072273, which yields improvements in the in-plane uniformity of optical properties of  phase shift layers is outside the scope of the claims.  The applicant has not articulated what material/optical properties result from the forced cooling beyond the slope of the silicon secondary ion intensity being between the values of 100-150 counts/nm.  The applicant argues that the slope is based upon the bonding strength of the Si-N bond, so the cooling in the nitrogen atmosphere is critical and the cooling in an oxygen atmosphere as in Suzuki et al., which results in an oxide surface layer will not result in a film bounded by the claims. The examiner disagrees, pointing out that the oxygen atoms/molecules do not penetrate beyond the surface layer, which it oxidizes.  The thermal/cooling effect does impact the interior/internal region of the film and impacts the Si-N which is observed in Suzuki et al. as the reduction of in-plane variation in the optical properties of the phase shift film.   The examiner holds that the slope of the silicon secondary ion intensity is inherently achieved by the combination of the annealing of Nozawa et al. WO 2017/057376 with the forced cooling of Suzuki et al. 20150072273, which yields improvements in the in-plane uniformity of optical properties of  phase shift layers. The improvement in the uniformity of the in plane optical properties is sufficient motivation to combine the forced cooling of Suzuki et al. 20150072273 with the annealing of Nozawa et al. WO 2017/057376.  Suzuki et al. clearly describes “the uniformity of the optical properties such as transmittance of the entire thin film including the surface layer, on a main surface, can be set within a predetermined allowable range.” At [0055] and that this improvement in uniformity is observed even when the thickness of the oxidized surface layer varies from the central to the peripheral regions [0055]. Additionally, the claims clearly embrace phase shift layers having an oxygen rich surface layer (see prepub at [0027,0076]) and claims 5 and 17, irrespective of the arguments implying that surface oxidation is undesirable.  The rejection stands.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoiki et al. JP 2013-225662 in sample 2 coats a mask substrate with a conductive TaBN layer and a SiON hydrogen suppression film which was then heated at 300 degrees C for one hour [0117-0121].  This was then used to form an EUV mask   [0147+].
	Nozawa et al. WO 2011125337 teaches in example 2, the annealing of a MoSiN film at 500 degrees C for 30 minutes [0040]
Shiota et al. 20030180631 describes the formation of the SiON layer as the upper layer of a phase shift mask, which was then heart treated at 400 degrees C for 1 hour [0149-0157].  
	Shiota et al. 20040086788 teaches heating a SiON phase shift layer at 400 degrees C for one hour [0103-0105]. 
	Takano et al. JP 2002-156742 teaches a MoSiONC layer which is heat treated at 300 degrees C for 120 minutes [0040]
 Suzuki et al. WO 2006123630 teaches the cooling of the phase shift layer after annealing using a cooling plate. Examples 1 coos and MoSiN phase shift layer which had been heated at 300 degrees C for 10 minutes.  With only natural cooling the phase mask blank takes 30 minutes to cool from 300 degrees C to room temperature (22 degrees C) [0012]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 13, 2022